264 P.3d 564 (2011)
2011 UT App 365
Angela O. CORREA, Petitioner,
v.
DEPARTMENT OF WORKFORCE SERVICES, Respondent.
No. 20110578-CA.
Court of Appeals of Utah.
October 27, 2011.
Angela O. Correa, West Jordan, Petitioner Pro Se.
Amanda B. McPeck, Salt Lake City, for Respondent.
Before Judges DAVIS, McHUGH, and ROTH.

DECISION
PER CURIAM:
¶ 1 Angela O. Correa seeks judicial review of the Workforce Board of Appeals's (Board) June 30, 2011 decisions. This matter is before the court on a sua sponte motion for summary disposition. We summarily affirm the Board's decisions.
¶ 2 Rule 10(e) of the Utah Rules of Appellate Procedure provides that absent a substantial issue for appellate review, this court may summarily affirm the Board's decision. See Utah R. App. R. 10(e). On July 29, 2011, this appeal was selected for summary disposition on the ground that the appeal did not present a substantial question for appellate review. Correa was ordered to respond to the sua sponte motion and identify a substantial question warranting further consideration by this court. See id. The sua sponte motion for summary disposition indicated that Correa's failure to respond to the court's motion may result in the summary affirmance of the Board's decisions. Correa failed to respond to the sua sponte motion and set forth an issue for appellate review.
¶ 3 Accordingly, the Board's decisions are summarily affirmed.